Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 7/28/2021. Claims 1 – 15 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 7/28/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner is interpreting the limitation “an opening end is obtained to enable said mixing device to be 25inserted into said cavity, in that said temperature adjusting device, in said coupling configuration, is shaped for coupling with said mixing device along a coupling surface and for closing said opening end” to mean the mixing device is a single assembly with one housing comprising an opening along a surface that is opposite the outlet. Further the opening is closed by the temperature adjusting device.
Regarding claim 1, US Patent Application to Forrestal et al. (2021/0041900, with a priority date of 12/22/2015) disclose a thermostatic mixing valve including a valve body (27b) provided with an inner cavity, a first inlet (2b)  for a first flow of water into said cavity, a second inlet (3b) for a second flow of water into said cavity, and an outlet for an exit 5of a third flow of mixed water from said cavity.
Forrestal et al. also disclose  a mixing device shaped to be placed in fluid connection with said first inlet (2b), said second inlet (3b) and said outlet, and to define a mixing chamber for said first and second flow in said cavity, said mixing device being internally provided with a thermostatic actuating element (32b) that is movable along an operating direction.
10Forrestal et al. further disclose a temperature adjusting device provided with a housing (26b) and with a positioning element (16b) that is slidable with respect to said housing, said positioning element being configured for adopting, by adjusting, a set position with respect to said housing (26b), in a coupling configuration of said temperature adjusting device with said mixing device, said positioning element being also configured for imposing on said thermostatic actuating 15element a calibration position along said operating direction corresponding to a desired mixing temperature
Forrestal et al. disclose the mixing device including a plug member (34b) connected to said thermostatic actuating element (32b) and drivable along said operating direction through the effect of a contracting/dilating movement of said thermostatic actuating element for controlling the 20entry of said first flow and said second flow in said mixing chamber so as to maintain said third flow at said desired mixing temperature, 
Forrestal et al. in combination with another does not make obvious the claim limitation “mixing device is removably housed in said cavity by coupling at least one abutting portion of said mixing device with at least one abutting surface of said cavity, in that on said valve body, in a position opposite to said outlet, an opening end is obtained to enable said mixing device to be 25inserted into said cavity, in that said temperature adjusting device, in said coupling configuration, is shaped for coupling with said mixing device along a coupling surface and for closing said opening end.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753